



Exhibit 10.23
Executive Compensation Notification
Chairman, Chief Executive Officer and Chief Operating Officer




Fiscal 2020 Compensation Program of Chairman, Chief Executive Officer and Chief
Operating Officer


Fiscal 2020 Base Salaries and Annual Incentive Bonus: The table below sets forth
the fiscal 2020 base salaries and bonuses for Mr. Horton, Mr. Auld and Mr.
Murray.
 
 
 
 
Annual Base Salary
 
Annual Incentive Bonus
Name
 
Office
 
Fiscal 2020
 
Fiscal 2020
Donald R. Horton
 
Chairman of the Board
 
$1,000,000
 
See Below
David V. Auld
 
President and CEO
 
$700,000
 
See Below
Michael J. Murray
 
Executive Vice President and COO
 
$500,000
 
See Below



Fiscal 2020 Annual Incentive Bonus: On November 6, 2019, the Compensation
Committee approved performance-based goals for measuring short-term performance
bonuses that may be earned by Mr. Horton, Mr. Auld and Mr. Murray during fiscal
2020. The fiscal 2020 performance goals were established under the Company’s
2018 Incentive Bonus Plan. The fiscal 2020 performance goals for Mr. Horton, Mr.
Auld and Mr. Murray relates to achieving positive consolidated pre-tax income as
set forth below.


Annual Incentive Bonus – Performance Related to Pre-Tax Income:


Mr. Horton. Under the fiscal 2020 incentive bonus program, Mr. Horton has the
opportunity to earn the following performance-based bonus:


(1)
Up to 0.6% of Pre-Tax Income of the Company for the six-month period ending
March 31, 2020, and

(2)
Up to 0.6% of Pre-Tax Income of the Company for the six-month period ending
September 30, 2020.



Mr. Auld. Under the fiscal 2020 incentive bonus program, Mr. Auld has the
opportunity to earn the following performance-based bonus:


(1)
Up to 0.4% of Pre-Tax Income of the Company for the six-month period ending
March 31, 2020, and

(2)
Up to 0.4% of Pre-Tax Income of the Company for the six-month period ending
September 30, 2020.



Mr. Murray. Under the fiscal 2020 incentive bonus program, Mr. Murray has the
opportunity to earn the following performance-based bonus:


(1)
Up to 0.15% of Pre-Tax Income of the Company for the six-month period ending
March 31, 2020, and

(2)
Up to 0.15% of Pre-Tax Income of the Company for the six-month period ending
September 30, 2020.



“Pre-Tax Income” shall mean income before income taxes, as publicly reported by
the Company in its quarterly or annual financial statements, as applicable,
prepared in accordance with generally accepted accounting principles. The
financial statements shall mean the consolidated financial statements of the
Company.


At the end of fiscal 2020, based on the performance of the Company, the
Compensation Committee may use its sole discretion to adjust downward, in part
or in whole, the Annual Incentive Bonus earned by the participant. Provided
that, for the fiscal year ending September 30, 2020 no more than 0.6% of Pre-Tax
Income for the year shall be paid to Mr. Horton, no more than 0.4% of Pre-Tax
Income for the year shall be paid to Mr. Auld and no more than 0.15% of Pre-Tax
Income for the year shall be paid to Mr. Murray.







--------------------------------------------------------------------------------





Performance Restricted Stock Units: On November 6, 2019, the Compensation
Committee approved an award of performance restricted stock units (“Performance
RSUs”) pursuant to the Company's 2006 Stock Incentive Plan, as amended and
restated ("2006 Plan"), to the following executive officers and in the following
amounts:
Name
 
Office
 
Target Number of Performance
Restricted Stock Units
Donald R. Horton
 
Chairman of the Board
 
200,000
David V. Auld
 
President and CEO
 
100,000
Michael J. Murray
 
Executive Vice President and COO
 
30,000



The Performance RSUs relate to a three-year performance period beginning on
October 1, 2019 and ending on September 30, 2022 (the “2022 Performance
Period”). The Performance RSUs will vest if four performance goals are
satisfied. The four performance goals are relative total shareholder return
(“TSR”), relative return on investment (“ROI”), relative selling, general and
administrative expense containment (“SG&A”) and relative gross profit (“GP”)
(collectively, the “Performance Goals”). Each Performance Goal is weighted
twenty-five percent (25%) of the target number of Performance RSUs. The target
number of Performance RSUs may be increased to a maximum number of 400,000 for
Mr. Horton, 200,000 for Mr. Auld and 60,000 for Mr. Murray upon maximum
achievement of each of the four Performance Goals and decreased to a minimum
number of zero upon minimum achievement of each of the four Performance Goals
based on relative performance to the Company's peer group or the S&P 500 Index
TSR, as applicable.


Additional terms related to the Compensation Programs herewithin are consistent
with the programs previously reported by the Company in the Proxy Statement for
the Annual Meeting held in January 2019.


Other Long-Term Benefits.
Mr. Horton, Mr. Auld and Mr. Murray may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay benefits to the
executive. If the executive is employed by the Company on the last day of the
fiscal year (for example September 30, 2020), then the Company will establish a
liability equal to 10% of his annual base salary as of the first day of the
fiscal year (for example October 1, 2019). This liability will accrue earnings
in future years at a rate established by the administrative committee.



